Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Subramanya K. Prasad, M.D.
(NPI: 1124130349),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-23
Decision No. CR4522

Date: February 5, 2016

DECISION

The Centers for Medicare & Medicaid Services (CMS), acting through its administrative
contractor, CGS Administrators, LLC (CGS), denied the enrollment application that
Petitioner, Subramanya K. Prasad, M.D. (herein “Petitioner”), submitted following his
period of exclusion from participation in Federal health care programs that resulted from
a felony conviction. CGS’s denial of enrollment was based on Petitioner’s felony
conviction for making false statements to a federal agent, in violation of 18 U.S.C.

§§ 1001 and 2, within the 10 years preceding his enrollment application. Petitioner
timely requested a hearing before an administrative law judge (ALJ). For the reasons
stated below, I reverse CMS’s denial of Petitioner’s enrollment application on this basis.

I. Background and Procedural History

Petitioner is an internal medicine physician who is licensed to practice in Kentucky and
Ohio. CMS Exhibit (Ex.) 2 at 1, 3. On October 18, 2010, the United States Attorney for
the Southern District of California charged, in a superseding criminal information, that
Petitioner “did knowingly and willfully make a false, fictitious, and/or fraudulent
statement as to a material fact” in a matter within the jurisdiction of the Food and Drug
Administration (FDA) in violation of 18 U.S.C. §§ 1001 and 2. CMS Ex. 7. On or about
October 18, 2010, Petitioner pleaded guilty to the single count in the superseding
criminal information and thereby admitted committing the offense of “False statements to
[a] Federal Agent.” CMS Ex. 8. On October 18, 2010, United States District Judge Irma
E. Gonzalez imposed a sentence of one year of probation, along with forfeiture.' CMS
Ex. 8 at 1-2.

Effective May 20, 2013, the Inspector General (IG) of the Department of Health and
Human Services (Department) excluded Petitioner from participation in all federal health
care programs for a period of one year based on section 1128(b)(2) of the Social Security
Act (Act), 42 U.S.C. § 1320a-7(b)(2), which permits the IG to exclude an individual who
has been convicted, under federal or state law, in connection with the interference with or
obstruction of any investigation or audit related to any offense described in section
1128(a) or 1128(b)(1) of the Act. CMS Ex. 4 at 4-7, 9; CMS Ex. 5. In an April 11, 2014
decision, the Departmental Appeals Board (DAB), in reversing a Civil Remedies
Division (CRD) ALJ decision’, concluded that the IG met his burden “of establishing that
Petitioner’s offense was in connection with the interference with or obstruction of an
investigation” and that the IG had “established that it had a basis for excluding Petitioner
under section 1128(b)(2) of the Act.” CMS Ex. 5 at 8-9; see Subramanya K. Prasad,
M.D., DAB No. 2568 at 8-9 (2014). The DAB concluded that a one-year term of
exclusion imposed by the IG “is within a reasonable range,” and that the length of the
exclusion “accounts for the impact of Petitioner’s cooperation in accordance with the
applicable regulatory mitigating factor while still serving section 1128’s remedial
objective of protecting federal health care programs and their beneficiaries from
untrustworthy providers.” Jd. at 10.

Subsequent to the issuance of the DAB’s decision, the IG and Petitioner jointly entered
into an Exclusion Agreement in which Petitioner agreed to be excluded “under 42 U.S.C.
§ 1320a-7(b)(2) from Medicare, Medicaid, and all other Federal health care programs, as
defined in 42 U.S.C. § 1320a-7b(f), for a period of 1 year.” As part of the agreement,
Petitioner explicitly waived his right to appeal the DAB’s decision. CMS Ex. 4 at 4-7.

' Records documenting the specific amount of forfeiture or the basis therefor are not
included in the parties’ exhibits.

> The ALJ decision reversed the IG’s determination that Petitioner should be excluded
from participation in Federal health care programs for a period of one year. Petitioner
submitted a copy of this decision as an attachment to his brief. The decision can be found
on the DAB’s public website at
http://www.hhs.gov/dab/decisions/civildecisions/2013/cr3014.pdf (last visited January
29, 2016).

The agreement indicated that the Petitioner’s one-year exclusion would be effective May
20, 2013. Id. at 5.

On September 8, 2014, the IG informed Petitioner that his eligibility to participate in
federal health care programs had been reinstated as of the date of the letter. CMS Ex. 4 at
9. Thereafter, on or about February 20, 2015, Petitioner submitted a Medicare enrollment
application, at which time he indicated that he had been subject to a “[M]edicare
exclusion” and had been reinstated by the IG on September 8, 2014. CMS Ex. 2.

On May 4, 2015, CGS issued an initial determination in which it denied Petitioner’s
application, giving the following reason: “42 CFR §424.530(a)(3) — Felonies .. . You are
within 10 years of your 2010 felony conviction.” CMS Ex. 3 at 1. On June 1, 2015,
Petitioner submitted a corrective action plan (CAP) and request for reconsideration.

CMS Ex. 4 at 1-2. In an August 24, 2015 letter, CGS denied Petitioner’s request for
reconsideration, again stating: “Denial reason: 42 CFR §424.530(a)(3) ... You are
within 10 years of your 2010 felony conviction.” CMS Ex. | at 1.

Petitioner, through his current counsel, filed a request for hearing (RFH) on October 13,
2015. On October 15, 2015, I issued an Acknowledgement and Pre-Hearing Order
(Order) directing the parties to file pre-hearing exchanges, consisting of an opening brief
by CMS and a response brief by Petitioner, in accordance with specific requirements and
deadlines.

CMS filed a Pre-Hearing Brief and Motion for Summary Disposition? (CMS Br.), along
with eight exhibits (CMS Exs. 1-8). Petitioner submitted a Pre-Hearing Brief and Brief
Opposing Summary Judgment (P. Br.). Although my Order did not permit the parties to
file any briefs other than the pre-hearing brief (or motion for summary disposition), CMS
filed a reply brief (CMS Reply) without seeking leave to do so. I afforded Petitioner an
opportunity to respond to CMS’s reply brief, and he filed a sur-reply brief (P. Sur-Reply).
I admit the briefs and CMS Exs. 1-8 into the record.

Neither party has submitted the written direct testimony of any proposed witnesses.
Order 8. Consequently, there are no witnesses for the parties to cross-examine at an in-
person hearing. Order {{§ 9-10. The record is closed, and the case is ready for a decision
on the merits.

3 : . : . . .

As an in-person hearing to cross-examine witnesses is not necessary and I am reversing
CMS’s determination, it is unnecessary to further address CMS’s motion for summary
disposition.
IL. Issue

Whether CMS has a legitimate basis to deny Petitioner’s enrollment application under 42
C.F.R. § 424.530(a)(3) based on Petitioner’s October 2010 felony conviction.

Il. Jurisdiction

I have jurisdiction to decide this issue. 42 C.F.R. §§ 498.3(b)(17), 498.5(/)(2); see also
42 U.S.C. § 1395cc(j)(8).

IV. Findings of Fact, Conclusions of Law, and Analysis*

As a physician, Petitioner is a supplier of health care services for purposes of the
Medicare program. See 42 U.S.C. § 1395x(d); 42 C.F.R. §§ 400.202, 410.20(b)(1). In
order to participate in the Medicare program as a supplier, an individual must meet
certain criteria to enroll and receive billing privileges. 42 C.F.R. §§ 424.505, 424.510.
CMS may deny a supplier’s enrollment for any reason stated in, inter alia, 42 C.F.R.

§ 424.530.

A supplier’s enrollment application for Medicare billing privileges can be denied based
on the existence of a felony conviction, as is set forth in 42 C.F.R. § 424.530(a)(3):

(3) Felonies. The provider, supplier, or any owner or managing employee
of the provider or supplier was, within the preceding 10 years, convicted (as
that term is defined in 42 CFR 1001.2) of a Federal or State felony offense
that CMS determines is detrimental to the best interests of the Medicare
program and its beneficiaries.

(i) Offenses include, but are not limited in scope and severity to—

ORK

(D) Any felonies that would result in mandatory exclusion under
section 1128(a) of the Act.

42 C.F.R. § 424.530(a)(3). This current version of the regulation has been in effect since
February 3, 2015. 79 Fed. Reg. 72500, 72531-2 (Dec. 5, 2014). Immediately prior to the

+ My findings of fact and conclusions of law are in bold and italics.
regulatory amendment, section 424.530(a)(3) was substantively different, and contained
the pertinent regulatory language as follows:

(3) Felonies. If within the 10 years preceding enrollment of revalidation of
enrollment, the provider, supplier, or any owner of the provider or supplier,
was convicted of a Federal or State felony offense that CMS has
determined to be detrimental to the best interests of the program and its
beneficiaries. CMS considers the severity of the underlying offense.

(i) Offenses include—

re

(D) Any felonies outlined in section 1128 of the Act.

42 C.F.R. § 424.530(a)(3) (2014). The two versions of the regulation each provide a list
of the types of felony offenses that CMS considers to be detrimental to the best interests
of the program and its beneficiaries. 42 C.F.R. §§ 424.530(a)(3)(i)(A)-(D). Subsection
(D) of the former version of the regulation specified that any felony outlined in section
1128 of the Act would be considered per se detrimental to the best interests of the
program and its beneficiaries, whereas the latter version of the regulation specified that
only felonies outlined in section 1128(a) of the Act are per se detrimental to the best
interests of the program and its beneficiaries. The instant offense has previously been
determined by the DAB, and also agreed upon by the parties in an Exclusion Agreement,
to have warranted exclusion under section 1128(b)(2) of the Act (pertaining to a
conviction that was in connection with the interference with or obstruction of an
investigation into any criminal offense described in section 1128(b)(1) or 1128(a) of the
Act)).

Suppliers of health care services who have been denied enrollment have a statutory right
to a hearing to dispute the denial. 42 U.S.C. § 1395cc(j)(8). A supplier who has been
denied enrollment has a right to an administrative law judge hearing and DAB review of
the denial of its enrollment in the Medicare program. 42 C.F.R. §§ 498.3(b)(17),
498.5(/)(2)-(3). An ALJ may review CMS’s exercise of its discretion to deny enrollment
based on a determination that a felony offense committed by a supplier is detrimental to
the best interests of the program and its beneficiaries. See Fady Fayad, M.D., DAB No.
2266 at 16 (2009), aff'd, Fayad v. Sebelius, 803 F.Supp. 2d. 699, 704 (E.D. Mich. 2011).
I. On October 18, 2010, Petitioner pleaded guilty to making false statements to
a federal agent in violation of 18 U.S.C. §§ 1001 and 2.

2. Petitioner was convicted of a felony offense for purposes of 42 C.F.R.
§ 424.530(a)(3).

According to Title 18 of the United States Code, “whoever, in any manner within the
jurisdiction of the executive, legislative, or judicial branch of the Government of the
United States, knowingly and willfully .. . (2) makes any materially false, fictitious, or
fraudulent statement or representation . . . shall be fined under this title, imprisoned not
more than 5 years... .” 18 U.S.C. § 1001(a)(2). Title 18 of the United States Code also
indicates that an offense is considered to be a felony based on the maximum term of
imprisonment, and that an offense that is punishable by more than one year of
imprisonment is considered to be a felony. 18 U.S.C. § 3559(a). On October 18, 2010,
the United States District Court for the Southern District of California entered a
Judgment in a Criminal Case based on Petitioner’s guilty plea to the offenses listed in 18
U.S.C. §§ 1001 and 2. CMS Ex. 8 at 1. I conclude that Petitioner was convicted of a
felony for purposes of 42 C.F.R. § 424.530(a)(3).>°

3. Petitioner was convicted of a felony offense that warranted exclusion
pursuant to section 1128(b) of the Act.

The DAB, the highest level appellate review body of the Department, concluded that
Petitioner’s offense was in connection with the interference with or obstruction of an
investigation and that the IG established that it had a basis for excluding him from
participation in Federal health care programs pursuant to section 1128(b)(2) of the Act
for a period of one year. Subramanya K. Prasad, M.D., DAB No. 2568 at 8-10. Ina
May 2014 Exclusion Agreement jointly entered into by the IG and Petitioner, “Petitioner
agree[d] to be excluded under 42 U.S.C. § 1320a-7(b)(2) from Medicare, Medicaid, and
all Federal health care programs . . . for a period of 1 year.” Neither party has submitted
any new evidence that points to any facts that were not known to the DAB, Petitioner, or
the IG at the time of the DAB’s decision or the execution of the Exclusion Agreement. In
addition, the parties have not alleged that any other exclusion provision is applicable to
this case. See CMS Br. at 7-8.

5 In its decision, the DAB determined that Petitioner had been convicted of a felony,
stating: “Petitioner still pled guilty to a felony, and his potential prison time remained
five years.” Subramanya K. Prasad, M.D., DAB No. 2568 at 8.

° Petitioner has acknowledged that he was convicted of a felony offense (CMS Ex. 4 at
1), and he has not argued otherwise in his briefs.
I have no independent basis to conclude that any exclusion provision, other than section
1128(b)(2), is applicable to this case. The conviction-related evidence submitted and
admitted into the record in these proceedings with respect to Petitioner’s criminal
conviction totals five pages and consists of: (1) A superseding information charging that
Petitioner made false statements to a federal agent in violation of 18 U.S.C. §§ 1001 and
2, and (2) a Judgment in Criminal Case reporting Petitioner’s guilty plea and imposition
of asentence. In support of their respective arguments, Petitioner has submitted a copy
of a previous CRD ALJ decision and CMS has submitted a copy of the DAB decision
that reversed the CRD ALJ’s decision. P. Br., P. Attachment 1; CMS Ex. 5. I note that
although both decisions discussed the underlying facts surrounding Petitioner’s role in
criminal activity, the summaries of the circumstances surrounding Petitioner’s conviction
contained in these decisions do not constitute actual evidence relating to the
circumstances of Petitioner’s conviction. Therefore, as concluded by the DAB, and
previously agreed upon by Petitioner, section 1128(b)(2) of the Act is the applicable
exclusion provision related to Petitioner’s criminal conviction.

4. Petitioner’s felony offense is not listed in 42 C.F.R. § 424.530(a)(3) as being
per se detrimental to the best interests of the Medicare program or its
beneficiaries.

The version of 42 C.F.R. § 424.530(a)(3) in effect when the initial determination in this
case was issued lists the following offenses as being per se detrimental to the best
interests of the Medicare program or its beneficiaries:

(A) | Felony crimes against persons, such as murder rape, assault, and
other similar crimes for which the individual was convicted, including
guilty pleas and adjudicated pretrial diversions.

(B) Financial crimes, such as extortion, embezzlement, income tax
evasion, insurance fraud and other similar crimes for which the individual
was convicted, including guilty pleas and adjudicated pretrial diversions.

(C) Any felony that placed the Medicare program or its beneficiaries at
immediate risk, such as a malpractice suit that results in a conviction of
criminal neglect or misconduct.

(D) Any felonies that would result in mandatory exclusion under section
1128(a) of the Act.

42 C.F.R. § 424.530(a)(3)(i)(A)-(D). As previously discussed, the DAB has concluded,
and Petitioner and CMS have agreed, that Petitioner’s offense falls under section
1128(b)(2) of the Act. Thus, under subsection (D), which now more narrowly includes
only offenses listed in section 1128(a) of the Act, Petitioner’s offense would not warrant
a per se denial of enrollment in the Medicare program.’ There is no indication, in either
the initial or reconsidered determinations, that Petitioner’s felony offense should be
considered under subsections (A) through (C) listed above, and I see no such connection
in my review of the limited facts before me. Additionally, CMS has not contended in its
briefs that enrollment should be denied pursuant to subsections (A) through (C).
Therefore, I conclude that Petitioner’s felony offense is not an offense listed in 42 C.F.R.
§ 424.530(a)(3)(i)(A)-(D).

5. When a felony offense is not listed in 42 C.F.R. § 424.530(a)(3)(i)(A)-(D), a
denial of enrollment based on a felony conviction in the ten years preceding
the application must be based on a determination that the offense is
detrimental to the best interests of the Medicare program or its beneficiaries.

In its proposed rule addressing the intended revision of 42 C.F.R. § 424.530(a)(3), CMS
explained that it would “modify the list of felonies in each section such that any felony
conviction—including guilty pleas and adjudicated pretrial diversions—that we have
determined to be detrimental to the best interests of the Medicare program and its
beneficiaries would constitute a basis for denial or revocation.” 78 Fed. Reg. 25013,
25021 (April 29, 2013). CMS further stated that this amendment “would give us the
discretion to deny or revoke enrollment based on any felony conviction that we believe to
be detrimental to the best interests of Medicare and its beneficiaries.” Jd.

The revised regulation included changes to the enumerated felonies that CMS finds are
per se detrimental to the best interests of the Medicare program and makes it clear that
CMS has the discretion to determine whether any felony conviction within 10 years
preceding enrollment is detrimental to the best interests of the Medicare program and its
beneficiaries. 42 C.F.R. § 424.530(a)(3). The revised regulation, which became
effective on February 3, 2015, explicitly lists four categories of felony offenses that
warrant a denial of enrollment for a period of 10 years from the date of conviction, but
indicates that offenses “include, but are not limited in scope and severity” to those
specified offenses. 42 C.F.R. § 424.530(a)(3)(i). Furthermore, the revised regulation
states that enrollment can be denied for any felony offense that CMS “determines is
detrimental to the best interests of the Medicare program and its beneficiaries.” 42
CFR. § 424.530(a)(3).

7 One key change in the regulation is that subsection (D) of the former version more
broadly included “[a]ny felonies outlined in section 1128 of the Act” and did not limit the
offenses to the ones outlined in section 1128(a) of the Act.
In explaining the regulatory changes in the Final Rule, CMS noted that “[t]he
determination of whether a particular conviction will or will not result in the revocation
or denial of Medicare enrollment will depend on the specific facts of each individual
situation.” 79 Fed. Reg. 72510. CMS elaborated, as follows:

We believe that the term “determines” makes clearer that the lists of
felonies in these two provisions are not exhaustive and include other
felonies that CMS may deem as meeting the “detrimental” standard based
on the particular facts of the case. Second, and to further emphasize CMS’
discretion to use felonies other than those specified in §§ 424.530(a)(3)

and 424.535(a)(3) as grounds for denial or revocation, we have included the
phrase “but are not limited in scope or severity” within both provisions.

However, notwithstanding these changes, we again stress that we will only
exercise our authority under §§ 424.530(a)(3) and 424.535(a)(3) after very
careful consideration of the relative seriousness of the underlying offense
and all of the circumstances surrounding the conviction. It should in no
way be assumed that every felony conviction will automatically result in a
denial or revocation.

Id. at 72511-72512. In stating such, CMS indicated that any determination that a felony
not contained in the list at 42 C.F.R. § 424.530(a)(3)(i)(A)-(D) would result in a denial of
enrollment would first require CMS to determine that the offense was detrimental to the
best interests of the Medicare program and its beneficiaries. Jd. Furthermore, CMS
avowed that it would only make such a determination after it carefully considered the
relative seriousness of the underlying offense and all of the circumstances surrounding
the conviction. /d. The plain language of the updated regulation is consistent with the
discussion in the final rule, in that it limits denials to instances in which CMS
“determines” an offense is detrimental to the best interests of the Medicare program and
its beneficiaries. Therefore, CMS must make a determination that a given felony offense
is detrimental to the best interests of the Medicare program and its beneficiaries relative
to the facts of the specific case when considering an enrollment application from an
individual who has committed a felony in the preceding 10 years if the felony offense is
not listed in subsections (A) through (D).

6. The initial and reconsidered determinations did not state that Petitioner’s
offense was detrimental to the best interests of the Medicare program and its
beneficiaries.

The May 4, 2015 initial determination and August 24, 2015 reconsidered determination
contain the same explanation for the denial of Petitioner’s enrollment in the Medicare
program, stating identically, to include punctuation and boldface font:
10

42 CFR §424.530(a)(3)
You are within 10 years of your 2010 felony conviction.

CMS Exs. | at 1; 3 at 1 (emphasis in original). No further explanation is provided, and
neither determination provides any reasoning other than the fact that 10 years has not yet
elapsed since Petitioner’s felony conviction. The following list of “submitted
documentation” is cited in the reconsidered determination:

-Reconsideration request letter dated June 1, 2015

-Letter from the Southern District Ohio’s US Probation office dated June 11, 2012

-Office of Inspector General (OIG) reinstatement letter dated September 8, 2014

-Exclusion Agreement between Dr. Prasad and the OIG signed by Dr. Prasad on
May 7, 2014

-Attorney letter to OIG dated May 13, 2014

CMS Ex. | at 1. Of note is that the hearing officer who authored the reconsidered
determination did not indicate that she had considered any other documents pertaining to
the offense, such as the superseding indictment, judgment, statements of investigators,
and/or transcripts of court proceedings.

While the given reason for the denial of enrollment in the reconsidered determination was
solely that Petitioner had a felony conviction in the previous 10 years, CMS, in its
opening brief, elaborated on that basis with additional reasoning that is not contained in
the four corners of the reconsidered determination. CMS’s opening brief explained that
“CMS, through its contractor CGS, denied Petitioner’s application for enrollment as a
Medicare supplier because Petitioner had been convicted of a felony specifically
identified in 42 C.F.R. § 424.530(a)(3) within the previous ten years.” CMS Br. at 5
(emphasis added). CMS offered, in support of this basis, that “[t]his offense falls
squarely within the list of felonies in Section 1128 of the Act” because “Petitioner’s
offense is a ‘[fJelony outlined in section 1128 of the Act.’” CMS Br. at 6.

CMS, in its reply brief, acknowledged Petitioner’s arguments regarding CMS’s incorrect
application of the regulation and conceded that the felony offense at issue is not
enumerated in 42 C.F.R. § 424.530(a)(3)(i)(D), which marked a change in its litigation
position. It acknowledged the requirement that CMS “must consider whether the felony
is detrimental to the best interests of Medicare.” CMS Reply at 2. Although CMS made
a bare assertion that “CMS, through its contractor CGS Administrators, determined that
these felonies were detrimental to the best interests of the Medicare program and its
beneficiaries and denied Petitioner’s enrollment on this basis,” it does not provide a
11

citation to any document or other credible evidence in support of this assertion.’ CMS
Reply at 3. Likewise, I have found no such language in the contractor’s reconsidered
determination. Furthermore, CMS’s briefs lack any specific discussion of how
Petitioner’s conviction for violating 18 U.S.C. §§ 1001 and 2 has been determined to be
detrimental to the best interests of the Medicare program.

CMS contends, in its reply, that the regulatory revisions “are intended to expand CMS’s
authority to deny Medicare billing privileges based on a felony conviction” and that
Petitioner is incorrect in arguing that the basis provided in the reconsidered determination
is incorrect. CMS Reply at 2 (emphasis in original). I observe that, in the proposed
rulemaking, CMS stated that it was amending the regulation to give it the “discretion to
deny or revoke enrollment based on any felony conviction.” 78 Fed. Reg. 25021. While
CMS may have sought to expand its authority with regard to the types of felony
convictions that would bar Medicare enrollment, it did not indicate that it would do so
without first making a determination that was based on the facts of each individual case.
CMS overlooks that in seeking the discretion to consider all felony convictions within 10
years of an application, it unambiguously stated that its determination would “depend
upon the specific facts of the individual situation” and that “we will only exercise our
authority . . . after consideration of the relative seriousness of the underlying offense and
all of the circumstances surrounding the conviction.” 79 Fed. Reg. 72510. In the instant
case, the CMS contractor appeared to limit its consideration to whether Petitioner had a

® Tt is worth noting that in a previous matter before a different ALJ, CMS argued the
following, in pertinent part:

An ALJ may only conduct the most minimal review (i.e., must uphold a
denial or revocation under 42 C.F.R. §§ 424.530(a)(3) and 424.535(a)(3) so
long as Petitioner has committed a felony and CMS'’s reconsidered
determination states that CMS has determined this felony to be detrimental
to the best interests of the program and program beneficiaries).

Barry Ray, MD, DAB CR3655 at 13 (2015) (emphasis added). CMS appears to have
moved the proverbial target, as in the current case CMS essentially argues that it is not
necessary for a contractor, on behalf of CMS, to state that it has actually determined the
offense to be detrimental (much less describe how it reached that conclusion). CMS’s
current position is that the mere fact that the contractor has denied a supplier enrollment
pursuant to 424.530(a)(3) is ipso facto proof that the supplier has committed an offense
CMS has determined to be detrimental to the Medicare program. I reject that position, as
it is inconsistent with both the plain language of the regulation and the rationale provided
in CMS’s rulemaking.
12

felony conviction in the ten years prior to the application, and CMS, in its brief, added
that the contractor “denied Petitioner’s application for enrollment as a Medicare supplier
because Petitioner had been convicted of a felony specifically identified in 42 C.F.R.

§ 424.530(a)(3) within the previous ten years.” CMS Br. at 5. CMS has not
demonstrated that Petitioner’s enrollment was denied because CMS determined that his
offense was detrimental to the best interests of the Medicare program and its
beneficiaries.

7. Since CMS has not determined that Petitioner’s offense was detrimental to
the best interests of the Medicare program, and the offense is not among the
offenses listed in 42 C.F.R. § 424.530(a)(3)(i)(A)-(D), CMS did not properly
deny Petitioner’s Medicare enrollment on that basis.

CMS has asserted that the reconsidered determination denied Petitioner’s application
“because Petitioner had been convicted of a felony specifically identified in 42 C.F.R.

§ 424.530(a)(3),” thereby acknowledging that CMS, through its contractor, had denied
enrollment based on the fact that it believed the offense was included in the list of
enumerated offenses at subsections (A) to (D). CMS Br. at 5. Even without taking into
account CMS’s post-hoc rationale for the reconsidered determination, it is unquestionable
that the reconsidered determination denied enrollment without addressing whether the
offense was detrimental to the best interests of the Medicare program and its
beneficiaries. In doing so, despite CMS’s assurance in its rulemaking that “[e]ach case
will be carefully reviewed on its own merits and . . . we will act judiciously and with
reasonableness in our determinations,” there was no specific determination regarding
whether the offense was detrimental to the best interests of the Medicare program. 79
Fed. Reg. at 72510.

Iam limited in my review of the bases for a denial of enrollment to the bases that are
stated in the reconsidered determination. See e.g., Neb Group of Arizona LLC, DAB No.
2573 at 7 (2014). The regulations require that the reconsidered determination “‘give[] the
reasons for the determination” and “[i]f the determination is adverse, the notice specifies
the conditions or requirements of law or regulations that the affected party fails to meet
....” 42 C.F.R. § 498.25(a). The reconsidered determination’s denial of enrollment, if
CMS’s assertions are accepted as true, was premised on a legal error in which the hearing
officer felt that an exclusion under section 1128(b)(2) warranted a per se denial of
enrollment. The same reconsidered determination makes no finding that the offense was
detrimental to the best interests of the Medicare program and its beneficiaries, and CMS,
in its briefs, has not advanced any arguments, with either legal or factual support, that the
offense was detrimental to the best interests of the Medicare program and its
beneficiaries.

13

The reason given in the reconsidered determination for upholding the denial of
enrollment was simply that Petitioner had a felony conviction within 10 years of his
submission of an enrollment application. In such an instance in which a felony
conviction did not fall under the enumerated offenses listed in 42 C.F.R.

§ 424.530(a)(3)(A)-(D), CMS did not fulfill its obligation to “determine” whether the
offense was “detrimental to the best interests of the Medicare program and its
beneficiaries.” 42 C.F.R. § 424.530(a)(3). I cannot determine in the first instance, and
based on the limited evidence before me, that this offense was detrimental to the best
interests of the Medicare program or its beneficiaries. 1 therefore do not affirm CMS’s
denial of Petitioner’s enrollment in the Medicare program.°

While I find that CMS improperly denied enrollment based on its application of 42
C.F.R. § 424.530(a)(3), I limit my review to only this aspect of the enrollment
application. CMS, or its contractor, must issue a new determination regarding
Petitioner’s enrollment application.

V. Conclusion

I reverse CMS’s denial of Petitioner’s enrollment application for Medicare billing
privileges.

/s/
Leslie C. Rogall
Administrative Law Judge

° For example, the record before me does not indicate whether any Medicare
beneficiaries or funds were involved in the FDA investigation that preceded Petitioner’s
guilty plea to making false statements to an FDA agent. As I have previously noted,
CMS, in its briefs, has not explained how the offense was detrimental to the best interests
of the Medicare program and its beneficiaries.
